IN THE MATTER OF J.M.R., A CHILD






NO.07-03-0423-CV

       07-03-0424-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



MARCH 19, 2004



______________________________





IN THE MATTER OF J.M.R., A CHILD



_________________________________



FROM THE COUNTY COURT AT LAW OF RANDALL COUNTY,



SITTING AS A JUVENILE COURT; NOS. 3999-J, 4050-J;



HONORABLE JAMES W. ANDERSON, JUDGE

_______________________________



Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.

MEMORANDUM OPINION

In May of 2003, appellant J.M.R., a juvenile, was adjudged as having engaged in delinquent conduct within the meaning of section 51.03 of the Texas Family Code and, as a result of a separate adjudication hearing conducted the same day, was placed on probation subject to certain terms and  conditions until his 18th birthday.  On June 9, 2003, the State filed a petition alleging appellant had failed to comply with the conditions of his probation and to modify the court’s prior disposition.  This was assigned cause number 3999-J.  Under a separate cause number, 4050-J, the State filed a petition for adjudication.  After hearings at which appellant was represented by appointed counsel, appellant waived his right to trial and plead true to the allegations in the State’s petitions.  In cause number 4050-J the trial court found appellant engaged in delinquent conduct.  In cause number 3999-J the trial court placed appellant in the custody of the Texas Youth Commission. 

 	Appellant gave timely notice of his desire to appeal each order.  The appeals were previously abated and remanded to the trial court for further proceedings.

Pursuant to the abatement and remand, the trial court held a hearing attended by appellant, his counsel and his parents.  During the hearing, appellant and his counsel advised the trial court that he no longer desires to appeal.   The record reflects that appellant’s mother submitted a letter to the trial court also stating that no appeal was desired.  Tex. Fam. Code § 56.01(f).  A reporter’s record of the hearing and a supplemental clerk’s record containing the trial court’s findings have been filed with the appellate clerk. 

The appeals are dismissed.  The appeals having been dismissed pursuant to appellant’s request, no motion for rehearing will be entertained and our mandate will issue forthwith.  



James T. Campbell

         Justice